Citation Nr: 0944995	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-03 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1958 to 
November 1960.  

This matter is before the Board of Veterans' Appeals 
following an April 2008 Board remand.  It was originally on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The Veteran testified before the undersigned Acting Veterans 
Law Judge at a video-conference hearing in August 2007.  A 
transcript is of record and has been reviewed.  


FINDING OF FACT

The veteran's current back disability had its onset in active 
service.


CONCLUSION OF LAW

A back disability was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim for a back 
disability.  Therefore, no further development with respect 
to the matter decided herein is required under 38 U.S.C.A. §§ 
5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2009).




Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Analysis

The Veteran claims that his current back condition resulted 
from injuries he sustained in service.  In a November 2005 
statement, the Veteran specified that during basic training 
at Fort Hood, Texas, he experienced back pain and was taken 
by ambulance from the field on three or four occasions.  In a 
March 2005 submission, the Veteran stated that he was taken 
to Darnall Army Hospital.  The Board notes that no records 
pertaining to the Veteran were found at Darnall Army 
Hospital.  

A February 1959 service treatment record reflects that the 
Veteran presented with complaints of low back pain.  An X-ray 
study was negative.  Remaining service treatment records are 
negative for complaints or treatment of back pain.  

The Veteran submitted three letters which he wrote to his 
mother while in service.  The letters reference back pain 
which the Veteran experienced after long marches.  The 
Veteran also submitted lay statements from his two sisters as 
well as his mother.  The lay statements indicated that on 
numerous occasions the Veteran wrote home and reported back 
pain.

Private post-service medical records reveal a history of 
numerous employment-related back injuries.  In an August 1980 
letter, Dr. Palafox listed several accidents for which the 
Veteran sought the doctor's treatment.  The doctor noted 
work-related back injuries in September 1966, September 1969, 
December 1975, September 1976, and August 1980.  The Veteran 
sustained back injuries in a work-related motor vehicle 
accident in May 1978.  Dr. Palafox stated that, prior to the 
August 1980 back injury, the Veteran had minimal low back 
pain.  

The record contains numerous letters written by Dr. Ghiselli.  
The doctor began treating the Veteran in October 1986, when 
the Veteran sought treatment for residual back pain from a 
1983 injury.  In August 1988, Dr. Ghiselli signed an 
attending physician's statement  for the Veteran's total 
disability claim to the city of El Paso, his former employer.  
Dr. Ghiselli stated that the Veteran's back disability 
symptoms first appeared in August 1983, and the Veteran 
stopped working due to the disability in February 1988.    

Dr. Ghiselli has written four letters in support of the 
Veteran's VA disability claim.  In a September 2004 statement 
from Dr. Ghiselli he noted that the Veteran told him that his 
back injury was probably related to his days in the Army.  
Dr. Ghiselli noted that such conclusion would be difficult to 
prove since he began treating the Veteran many years after 
his discharge from service.  
In a November 2004 statement from Dr. Ghiselli, he stated 
that after further discussion with the Veteran, he felt that 
the Veteran's back disability could be related to an incident 
in service. 

In a March 2005 statement from Dr. Ghiselli he noted that he 
had reviewed three letters which the Veteran wrote to his 
mother while in service.  The letters described the injuries 
which the Veteran sustained to his back while in service.  
Dr. Ghiselli concluded that there was no doubt in his mind 
that the Veteran injured himself while in service and he 
continued to have back pain following his discharge from 
service.  In July 2007, Dr. Ghiselli again reiterated his 
belief that the Veteran injured his back while in service and 
the Veteran's present back disability is related to an in-
service injury.
 
During the Veteran's August 2007 Board hearing, he reported a 
continuity of back symptoms since service.

In August 2008 the Veteran presented for a VA examination.  
He complained of chronic low back pain without radiculopathy.  
He also reported that he does not use medication to treat his 
back pain, rather he prays.  He noted that his back pain 
worsened with prolonged standing and he ambulates with a 
cane.  The diagnosis was chronic low back pain status-post 
surgery.  The examiner opined that there was less than a 50 
percent probability that the Veteran's back disability was 
related to service.  He further commented that the opinion 
elicited by Dr. Ghiselli, was speculative because it did not 
take into account the Veteran's employment as an Animal 
Control Officer. 

The claims folder was subsequently returned to the above VA 
examiner for clarification of his opinion.  In December 2008 
the VA examiner explained that Dr. Ghiselli's opinion failed 
to note the Veteran's history of chronic low back pain 
associated with his civilian employment as an Animal Control 
Officer.  

Despite the negative VA opinion, the Board notes that the 
veteran is competent to offer a description of the symptoms 
he experienced in service, and to describe a continuity of 
symptoms since service.  A layperson, such as the veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."   
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In weighing the veteran's lay reports of a continuity of 
symptomatology, the lay statements from the Veteran's mother 
and sisters, the letters which the Veteran wrote to his 
mother while on active duty and the opinions of Dr. Ghiselli, 
against the negative VA opinion, the Board finds the evidence 
which is supportive of the Veteran's claim is sufficient to 
place the evidence in equipoise as to whether or not the 
veteran's claimed back disability had its onset while on 
active duty. 

Therefore, having resolved doubt in favor of the Veteran, the 
Board will grant the veteran's claim of service connection 
for a back disability.


ORDER

Entitlement to service connection for a back disability is 
granted.  




____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


